PER CURIAM.
This cause was heard upon the transcript of the record, briefs and arguments of counsel, and it appearing that the appeal is from an order denying appellant’s motion filed on December 30, 1941, to suppress evidence obtained by virtue of an alleged invalid search warrant, and for the return of property seized thereunder; and it further appearing that the principal purpose of the motion was to suppress evidence which appellee proposed to use in the prosecution of an indictment against appellant and others returned December 19, 1941, which had not been disposed of, and that the motion was so closely associated with the criminal proceeding as to be a part of it; and the court being of the opinion that the order appealed from is therefore interlocutory only and not ap-pealable within the meaning of Sec. 128 of the Judicial Code, 28 U.S.C.A. § 225.
It is therefore ordered and adjudged upon the authority of Cogen v. United States, 278 U.S. 221, 49 S.Ct. 118, 73 L.Ed. 275, that the appeal be and the same is dismissed.